DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9 and 10 in the reply filed on June 10, 2021 is acknowledged.  As a result, claims 9 and 10 are canceled.
Allowable Subject Matter
Claims 1 and 3-8 allowed.
4.	The closest relevant art is Rhome (2015/0099047 A1) wherein Rhome teaches a popcorn popper (10 in Fig. 6) comprising a cabinet (10) including a popcorn popping chamber (20) defined at least in part by a pair of side walls (12, 14), a rear wall extending between the pair of side walls (12, 14), and a top wall (paragraphs 0027 & 0028), a kettle (22) positioned within the popcorn popping chamber (20) (paragraph 0028), at least one inlet (38-40 in Fig. 4, paragraph 0033) provided in the top wall and configured to receive effluent from the kettle (22) when popping popcorn, a recirculation passage (see air flow arrow A in Fig. 6) in fluid communication with the at least one inlet (38-40) and positioned downstream therefrom such that the recirculation passage (A) is configured to receive effluent from the at least one inlet (38-40), a filter (44, paragraph 0034) positioned in the recirculation passage and configured to remove particulates from effluent received by the recirculation passage from the at least one inlet (38-40), a blower (30, paragraph 0033) including a housing in fluid communication with the recirculation passage, the housing having an inlet and an outlet with the inlet 
Rhome shows in Figures 1, 3 and 6 that the self-contained popcorn popper includes a pair of vertical air curtain projectors (34, 36) that may be perforated, or are fitted with nozzles, slots or an air knife for producing an air or effluent curtain across the open sides (12, 14) of the cabinet (10) (Figures 1, 3 and 6, paragraphs 0034 and 0049).
5.	Claims 1 and 3-8 of this instant patent application differ from the disclosure of Rhome in that the popcorn popper comprises a blower including a housing in fluid communication with the recirculation passage, the housing has an inlet and an outlet with the inlet being positioned downstream from the filter such that the inlet is configured to receive filtered effluent from the filter, the outlet is configured to direct filtered effluent into the popcorn popping chamber through the top wall of the cabinet and a diffuser including at least one exhaust aperture is positioned downstream from the outlet of the housing of the blower such that the outlet is configured to direct filtered effluent into the popcorn popping chamber downwardly generally parallel to one of the side walls of the cabinet via the at least one exhaust aperture, as shown in Applicant’s Figure 2.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 17, 2021